DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/30/2021 has been entered. Claims 1, 5-7, 9-11, 15-17 and 19-20 have been amended. Claims 2-4 and 12-14 have been canceled. Claims 1, 5-11 and 15-20 are allowable in this application.

Response to Arguments
Applicant's arguments filed 12/30/2021, have been fully considered and entered, but they are persuasive.

Allowable Subject Matter
Claims 1, 5-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1 and 11:
The closest prior art, CHOI (US 20210105464 A1, Figs. 21 and 22), in view of Pang et al. (US 20160337661 A1), does not teach checking that two corner samples of the reference block have been reconstructed based on first outputs from a derivation process for block availability, the derivation process for block availability generating the first outputs in response to positions of the two corner samples; checking that a non-corner sample of the reference block has been reconstructed based on a second output from the derivation process for block 
None of the prior art teach or fairly suggest the limitations of using right to left coding ordering and checking the block reference availability via checking two corners samples and a non-corner sample; in combination with the other limitation of Claim(s) 1 and 11. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 5-10 and 15-20 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419